20
al
22
a3

24 ft

23
26
27

28

| ORDER ON PLAINTIFFS’ MOTION FOR LEAVE TO SERVE DEFENDANT CLIFTON KYLE SMITH BY

 

 

Case 3:19-cv-00652-LRH-CLB Document 42 Filed 06/05/20 Page 1 of 2
Case 3:19-cv-00652-LRH-CLB Document 36-4 Filed 05/20/20 Page 2of3

Mark Mausert

NV Bar No. 2398

729 Evans Avenue

Reno, NV 89512

(775) 786-5477

Fax (775) 786-9658
mark@markmausertlaw.com

Attorney for Plaintiffs
IN THE UNITED STATES DISTRICT COURT
IN AND FOR THE DISTRICT OF NEVADA
CHELSEA LONG AND JULIE RAMOS, Case No.: 3:19-cv-00652-LRH-CLB
Plaintiffs,

vs | ORDER ON PLAINTIFFS’ MOTION FOR
' LEAVE TO SERVE DEFENDANT
DIAMOND DOLLS OF NEVADA, LLC DBA | CLIFTON KYLE SMITH BY
“ P PURTIATIRY tanau | PUBLICATION AND FOR AN
SPICE HOUSE, KAMY KESHMIRI, JAMY | CAT FOR. __
KESHMIRI, CLIFTON KYLE SMITH AND | ADDITIONAL 60 DAYS IN WHICH TO
DOES EX, ; | ACCOMPLISH SERVICE

Defendants,

 

 

Plaintiffs, CHELSEA LONG and JULIE RAMOS, by and through their attorney of record -
filed a Motion for Leave to Serve Defendant Clifton Kyle Smith by Publication, pursuant to FRCE
4(e) and NRCP 4(e). Plaintiffs also requested an additional sixty (60) days in which to accomplish
service by publication, On reading the filings and evidence consisting of plaintiffs’ Motion and
declarations, it is satisfactorily appearing to me that Defendant Clifton Kyle Smith, hereinafter
referred to as “defendant”, cannot, with reasonable diligence, be served in any other manner than
service by publication and that the defendant is a necessary party to this action.

IT {$8 80 ORDERED that the summons be served by publication in the Reno Gazette

Journal, a newspaper of general circulation published in Washoe County, Nevada, hereby,

PUBLICATION AND FOR AN ADDITIONAL 60 DAYS IN WHICH TO ACCOMPLISH SERVICE - 1

 

 
21
22
23
24
25
26
27
28

| publication be made once a week for four (4) successive weeks,

 

 

Case 3:19-cv-00652-LRH-CLB Document 42 Filed 06/05/20 Page 2 of 2
Case 3:19-cv-00652-LRH-CLB Document 36-4 Filed 05/20/20 Page 3 of 3

designated as the newspaper most likely to give defendant actual notice of the. action, and that thd

IT IS FURTHER ORDERED that a copy of the summons, a copy of the Second Amended
Coniplaint and a copy of this Order be mailed to defendant at his last known addresses ascertained
before expiration of the time herein prescribed for publication of the summons.

IT IS FURTHER ORDERED that plaintiffs’ shall have an additional sixty (60) days td

complete service by publication.

 
  

Ke:

 

 

UNITED STATES MAGISTRATE JUDGE

DATED: June 5, 2020.

ORDER ON PLAINTIFFS’ MOTION FOR LEAVE TO SERVE DEFENDANT CLIFTON KYLE SMITH BY
PUBLICATION AND FOR AN ADDITIONAL 60 DAYS IN WHICH TO ACCOMPLISH SERVICE - 2

 

 

 
